DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed 3on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.
 
Response to Amendment
The amendment filed August, 23, 2021 has been entered.  Claims 1, 2, and 4-21 are pending in the application.  Claims 1, 2, and 4-11 are withdrawn but not cancelled.  Examiner acknowledges Applicant’s cancellation of claim 3 and submission of new claims 16-21.  The amendments to the claims have overcome the previous rejection under 35 U.S.C. 112(b) presented against claims 14 and 15.  Applicant’s newly submitted claims have caused new 35 U.S.C. 112(a) and 112(b) rejections to be presented.
Specification
The disclosure is objected to because of the following informalities:
Page 10, line 10: “the control device respectively the electronics unit” is best understood to read as “the control device, and respectively, the electronics unit.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re. Claims 16-21: Examiner begins by addressing claim 16.  it is unclear which portions of the Specification which Applicant cites as claim support are cited as support for new claim 16.  Applicants closest cited portion is page 10, lines 1-5, which states: 
“In an embodiment, the method includes the step of: (c1) altering sensor status information in the remote data base system, the sensor status information corresponding to the senor identifier, with step (c1) being carried out after step (c) as explained before. This type of embodiment enables the database system to record the use of a particular analyte sensor and in particular to prevent the double-use of a sensor.”

Absent further clarifying evidence, Examiner is unable to find sufficient description in the Specification that would indicate that the steps of claim 16 are being performed explicitly by the electronics unit as claimed.  For instance, although page 10 of the Specification states, “…any further request for transmittal of the initialization information may be indicative of a handling error or a misuse,” such a citation does not describe "…the electronics unit is further configured to use the stored unique sensor identifier to determine if there has been a prior transmittal of initialization information to the analyte sensor.  The phrase “may be indicative” in the cited portion of the Specification also indicates that detecting handling error or misuse is not a condition which is explicitly detected by the claimed invention.
Claim 19 contains similar limitations to claim 16 and is rejected analogously.  
Claims 17 and 18 (and analogously, claims 20 and 21) contain limitations which also describe the electronics unit performing certain processing steps, where it is also unclear whether such steps are supported in the Specification as being carried out specifically by the electronics unit as claimed.  The Specification throughout appears to describe a method citing the use of the electronics unit, but does not explicitly describe the method steps as being carried out by the electronics unit itself.  For instance, although a communication link is established between the remote database system and electronics unit in Specification, page 9, lines 16-23, the method described in following pages 10-11 do not expressly indicate the electronics unit as performing specific functions. 
Furthermore, claims 16 and 19 state determination of “a prior transmittal of initialization information to the analyte sensor” [emphasis added].  Absent further clarifying evidence, the Examiner 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Re. Claims 16-21: Because Examiner has failed to find sufficient written description for claim limitations of claims 16-21 specifying the electronics unit carrying out the specific steps of claims 16-21, the claims are rendered indefinite because Examiner is unable to reasonably construe the claims without proper support/explanation in the Specification.
A further secondary rejection applies to claims 16 and 19 due to the lack of sufficient description of a transmittal of information to the analyte sensor (see “Furthermore…” regarding claims 16 and 19 in the rejection under 35 U.S.C. 112(a) above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over:
Brauker et al (U.S. 2015/0087942) (hereinafter – Brauker)
Tan (U.S. 2010/0222648) (hereinafter – Tan).
Re. Claim 12: Brauker teaches: 
a skin-mountable patch device (Abstract, Fig. 1: element 10; Paragraphs 0263-0264, 269, 271: sensor system 10 is adapted for fastening to a host’s skin via patch base 8, indicating the system is a skin-mountable patch device)
for use in an analyte measurement system (Paragraphs 0261-0264, Fig. 1: the system shown in Fig. 1 is for sensing an analyte in a user, indicating sensor system 10 is for use in an analyte measurement system), 
the analyte measurement system being designed for continuous in-vivo measurement of a body fluid analyte concentration(Paragraphs 0261-0264: the sensor system shown in Fig. 1 is a transcutaneous continuous analyte sensor for sensing a concentration of analyte in the user’s blood, indicating the system is designed for continuous in-vivo measurement of analyte concentration in a body fluid, specifically blood), 
the patch device including: 
a disposable unit (Fig. 1: Paragraph 0445: mounting unit can be disposed after use) and 
an electronic unit (Paragraph 0266, Fig. 1: electronics unit 16);
the disposable unit includes a transcutaneous analyte sensor (Paragraphs 0255, 0265, 0209; Fig. 3, 4A, and 8D: sensor 32 is shown as part of the disposable unit 74 In Fig. 8D and the sensor is an in-vive sensor that includes a transcutaneous analyte sensor) and 
machine-readable sensor identifier (Paragraphs 0484-0485: the disposable mounting unit includes an information tag which is readable by a device to identify sensor information such as sensor 
wherein the sensor identifier is unique for the analyte sensor (Paragraphs 0484-0485, 0488: the information tag sensor identifier contains unique information for the disposable, single-use unit with the analyte sensor, the unique information include sensor manufacture, calibration, license code, sensor duration, and expiration) 
and distinguishes the sensor from all other sensors (Paragraph 0488: “In alternative embodiments, the information tag uniquely identifies the sensor 32;” Examiner notes that a unique identification of a sensor necessarily distinguishes the sensor from all other sensors);
the electronics unit being configured to releasably couple for an application time period to the disposable unit (Paragraphs 0267, 0444-0445: the electronics unit 16 is detachably connected to the disposable mounting unit 24 so that the disposable unit can be replaced after its usable life when it would be used for an application time period, indicating the electronics unit is releasably coupled to the disposable unit for an application time period).
Brauker does not teach the electronics unit being configured to: 
receive an initialization data set matching the unique sensor identifier and 
to store the received matching initialization data set in a memory of the electronics unit, wherein the matching initialization data set includes sensor calibration information.
Tan teaches the a device for use in an analyte measuring system (Paragraphs 0025-0026, 0067; Fig. 1) wherein 
the electronics unit (Fig. 3: elements 31, 32, 34, 38; Paragraph 0070) being configured to receive an initialization data set matching the unique sensor identifier (Fig. 5A, steps 535, 540; Paragraph 0084, 
to store the received matching initialization data set in a memory of the electronics unit (Fig. 3: element 38; Fig. 5A, steps 570; Paragraphs 0070, 0090, 0097: element 38 is a Flash RAM storage unit of the electronics device storing glucose values that include the calibration curve used to measure those glucose values),
wherein the matching initialization data set includes sensor calibration information (Paragraphs 0088-0091: the matching initialization data set includes a calibration curve in order to calibrate the glucose measurements from the sensor, which is sensor calibration information).
The electronics unit is interpreted under 35 USC 112(f) to include “a wireless electronics communication unit...e.g. according to the Bluetooth standard or any other suited general purpose or propriety communication standard and/or protocol via a local communication link” according to page 17, lines 4-7 of the instant application Specification.  The electronics unit of Tan includes a Bluetooth unit (Fig, 3 element 31, Paragraph 0070), which embodies a wireless electronics communication unit according f Bluetooth standard.

When the electronics unit of the skin-mountable patch device of Brauker is modified with the electronic unit configuration as taught by Tan, one of ordinary skill in the art would reach a skin- mountable patch device wherein the electronics unit being configured to receive a matching initialization data set and to store the received matching initialization data set in a memory of the electronics unit, wherein the matching initialization data set includes sensor calibration information. This would solve the problem of improving the initialization of an analyte measurement system. It would 
Brauker further teaches storing the unique sensor identifier in a memory of the electronics unit (Fig. 14A: processor module 138 of sensor electronics unit 132; Paragraph 0469: “The processor typically provides semi-permanent storage of data, for example, storing data such as sensor identifier (ID)”).
Re. Claim 13: Brauker in view of Tan teaches the invention as set forth in claim 12.  Brauker further teaches the invention wherein the analyte is glucose (Abstract, Paragraph 0261).
Re. Claim 14: Brauker in view of Tan teach the invention as set forth in claim 12.  Brauker further teaches an analyte measurement system, including: 
a skin-mountable patch device according to claim 12 (established above)
and a separate control device (Fig. 15: element 158; Paragraph 0503: the receiver controls processing of sensor data and therefore embodies a control device and is separate from the skin-mountable patch device as shown in Fig 25),
When the skin-mountable patch device of Brauker in view of Tan is modified with the control device as further taught by Brauker, one of ordinary skill in the art would reach an analyte measurement system including: a skin- mountable patch device according to claim 12 {as established above) and a separate control device.
Tan further teaches

the control device being configured:
to read, via the reading device, the sensor identifier (Fig. 3 element 44; Paragraph 0080: test strip 41 on the sensor 39 has an identifying code which indicates the test strip is a sensor identifier) 
from the disposable unit (Paragraphs 0030, 0070; Fig. 3: element 30: disposable glucometer 30) 
into the control device (Paragraphs 0080-0082: the smartphone uses the camera to read the test strip sensor identifier into the JAVA app within the smartphone, indicating that the reading device reads the test strip sensor identifier from the disposable glucometer unit into the smartphone reading control device) and 
to transmit the sensor identifier to a remote database via a database communication link (Paragraphs 0080, 0083-0084; Fig. 4: JAVA app communicating with a remote patient database element 49 via a database communication link (shown with arrows), where the communication link is used to transmit the test strip sensor identifier to that remote database to cross-check and select the appropriate calibration initialization data based on the test strip ID);
to receive an initialization data set matching the unique sensor identifier from the remote database via the database communication link (Paragraphs 0083-0084; Fig. 4: the web application 48 selects the appropriate matching calibration data from the remote database 49 based on the test strip sensor identifier and the sends the appropriate calibration data to the JAVA app of the smartphone, which indicates the smartphone control device receives the matching calibration initialization data set from the remote database 49 via the database communication link shown in Fig. 4); and

the matching initialization data set to the electronics unit via a local communication link to the electronics unit (Paragraphs 0083-0084, 0088; Figs. 2, 3: the calibration initialization data is transmitted to the Bluetooth unit of the electronics unit 31 via the Bluetooth 15 of the smartphone, where Bluetooth is a local communication link to the electronics unit).
It is noted that the separate control device is interpreted under U.S.C. 112(f) to include a smartphone according to page 19, lines 5-6 of the instant application Specification.  The control device of Tan is a smartphone (Fig. 2 elements 9 and 11-20, Paragraph 0061).
It is noted that the reading device is interpreted under U.S.C. 112(f) to include “a camera device” according to page 9, lines 11-42 of the instant application Specification.  The reading device of Tan is a camera device (Paragraph 0080, Fig. 2 element 14).
Brauker further teaches the electronics unit being configured to receive and store the unique sensor identifier (Brauker: Fig. 14A: processor module 138 of sensor electronics unit 132; Paragraph 0469: “The processor typically provides semi-permanent storage of data, for example, storing data such as sensor identifier (ID)”).
Tan further teaches the matching initialization data set from the separate control device (Paragraphs 0083-0084, 0090: the electronics unit is configured to receive the matching calibration initialization data set from the JAVA app of the separate smartphone control device).
the control device being configured: to read, via the reading device, the sensor identifier from the disposable unit into the control device and to transmit the sensor identifier to the remote database via a database communication link; and to receive a matching initialization data set from a remote database via the database communication link; and to transmit the matching initialization data set to the electronics unit via a local communication link to the electronics unit, the electronics unit being configured to receive the matching initialization data set from the separate control device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte measurement system of Brauker in view of Tan with the control device capabilities as further taught by Tan in order to create a device that is easier to calibrate so the user avoids consuming too little or too much insulin as recognized by Tan (Paragraphs 0013-0014, 0022--0023).
Re. Claim 15: Brauker in view of Tan teaches the invention as set forth in claim 14.  Brauker in view of Tan further teaches wherein the database communication link includes at least one of a WLAN communication link and a general purpose mobile device communication link (Paragraphs 0048, 0055: any one of the numerous examples of wireless communication protocols including TCP, GPRS, UMTS, SMS embody a general purpose mobile device communication link).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte measurement system of Brauker in view of Tan with the database communication link as further taught by Tan to create a device that has access to calibration .

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over:
Brauker et al (U.S. 2015/0087942) (hereinafter – Brauker)
Tan (U.S. 2010/0222648) (hereinafter – Tan)
Fennell et al. (U.S. 2008/0278333 A1) (hereinafter – Fennell).
Re. Claims 16-21: Brauker in view of Tan teach the invention according to claims 12 and 14, but do not teach wherein the electronics unit is further configured to use the stored unique sensor identifier to determine if there has been a prior transmittal of initialization information to the analyte sensor.
Fennell teaches the invention wherein the electronics unit is further configured to use the stored unique sensor identifier to determine if there has been a prior transmittal of initialization information to the analyte sensor (Tables 1-5, as described in Paragraphs 0063, 0068-0070: sensor count, transmit time, transmitter time, current and historic data are tracked; Fig. 4: rolling data and time sensitive data collected for transfer).  Fennell teaches analogous art in the technology of glucose monitoring (Paragraph 0006).
It would have been obvious to one having skill in the art before the effective filing date to have modified Brauker in view of Tan to include using a unique sensor identifier to determine prior transmittal of sensor data as taught by Fennell, the motivation that doing so allows the device to prevent reuse of the same sensor unit and also allows for the determination of the use of a new sensor and thus prevent erroneous application of one or more calibration parameters determined in conjunction with a prior sensor that may potentially result in false or inaccurate analyte level determination based on the sensor data (Paragraph 0068).

With respect to claim 18, since the citation of Fennell in at least Paragraph 0068 demonstrates that the information tracked prevents the use of the sensor as well as why one skilled in the art would be motivated to do so, the combination of Brauker, Tan, and Fennell also encompass the limitations of claim 18.
Since claims 19, 20, and 21 contain analogous limitations to those of 16, 17, and 17, respectively, claims 19, 20, and 21 are rejected analogously by the same combination of Brauker, Tan, and Fennell.

Response to Arguments
With respect to the U.S.C. 103 rejection of claims 12-15, Applicant’s arguments are fully considered and are not persuasive.	
Regarding Applicant’s argument: “… claim 12 has been amended to provide a transcutaneous analyte sensor having a sensor identifier that "distinguishes the sensor from all other sensors". Tan is quite different from Brauker in this respect. Brauker relates to a unique sensor intended for a one-time use. Tan instead relates to calibrating a more generic sensor to be used with an entire vial full of test strips. Applicant submits that the combination of Brauker and Tan does not teach or suggest the combined limitations of claim 12:”
	Brauker is relied on to teach the amended limitation “the sensor identifier…distinguishes the sensor from all other sensors,” since Brauker teaches that the information tag uniquely identifies the 
Applicant’s arguments with respect to claim(s) 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. (U.S. 2010/0270180 A1) – Paragraph 040: identification of previous initialization of a sensor.
Estes et al. (U.S. 2013/0245401 A1) – Paragraphs 0212, 0213: determination of whether a sensor with the same identification has been previously input/used.
Leonard et al. (U.S. 2004/0231772 A10) – Paragraph 0025: sensor provides identification, wherein the electronic unit determines if a cover for a probe has been used based on said identification, wherein device activation is dependent on cover being used.
Dobbles et al. (U.S. 2007/0038044 A1) – Paragraph 0515: information tag includes hardware key to prevent out-of-label use (e.g., extended use beyond that specified on the label) and/or reuse of sensor(s); Paragraph 0516: license information such as number of and/or 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791